Citation Nr: 1307796	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  11-26 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of tendon removal right fifth toe.

2.  Entitlement to a rating in excess of 30 percent for donor scars from left forearm, left chest wall, abdomen, and thigh. 

3.  Entitlement to a rating in excess of 50 percent for impairment of extension, 3rd finger with nonunion of metacarpal, secondary to accidental gunshot wound of the left hand (minor). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1950 to April 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which increased the Veteran's rating for his residuals of tendon removal right fifth toe to 10 percent, effective August 20, 2009 (the date VA received his claim for an increased rating); denied a rating in excess of 10 percent for donor scars from left forearm, left chest wall, abdomen, and thigh; and denied a rating in excess of 30 percent for impairment of extension, 3rd finger with nonunion of metacarpal, secondary to accidental gunshot wound of the left hand (minor).  Thereafter, the Veteran appealed with respect to the assigned ratings. 

During the pendency of the appeal, in a November 2011 rating decision, the evaluations of the disabilities on appeal were increased as follows: residuals for tendon removal of the right fifth toe was increased from a noncompensable rating to 20 percent disabling; donor scars increased from 10 percent disabling to 30 percent disabling; and the left hand disability was increased from 30 percent disabling to 50 percent disabling.  All of the increases were made effective August 20, 2009, the date of the Veteran's claims for increased ratings.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, these issues remain on appeal and have been characterized as shown on the first page of the decision. 

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the record reflects that the Veteran is unemployed and has alleged that his service-connected disabilities on appeal have negatively impacted his employability.  In fact, the Veteran filed a claim for a TDIU in April 2011.  However, in May 2011 and December 2011, the Veteran informed the RO that he wished to withdraw his claim for TDIU.  Therefore, the issue of entitlement to a TDIU has not been raised.  Id.; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file.  A review of such file reveals that it is duplicative of the evidence contained in the paper claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

Regarding all three of the issues on appeal, a review of the claims file reveals that there are outstanding VA outpatient treatment records that have not been associated with the claims file.  Specifically, in May 2010, the Veteran identified relevant treatment records at Crown Point VA community based outpatient clinic (COBC) as well as Jessie Brown VA Medical Center (VAMC), dated from May 2003 to November 2010.  Additionally, a November 2011 rating decision indicates that records from Crown Point CBOC and Jessie Brown VAMC dated from January 2006 to November 2011 were reviewed electronically.  However, not all of the records have been associated with the claims file (paper or Virtual VA).  Records dated from June 2007 to October 2009, and from October 2010 to April 2011 have been associated with the file, however, records dated from October 2009 to October 2010 and from April 2011 to November 2011 have not been associated with the file.  Thus, outstanding records dated as from October 2009 to October 2010 and April 2011 to November 2011 should be associated with the file.  Importantly, the Veteran has identified an outstanding VA MRI report from Jessie Brown VAMC (also known as Westside VAMC) dated in November 2009 that is pertinent to his left hand disability.  Further, to ensure that all outstanding VA outpatient treatment records have been obtained, records dated since November 2011 should also be associated with the file. 

The Board notes that the Veteran was most recently afforded a VA examination in June 2011 in order to assess the current severity of his residuals of tendon removal right fifth toe; donor scars from left forearm, left chest wall, abdomen, and thigh; and impairment of extension, 3rd finger with nonunion of metacarpal, secondary to accidental gunshot wound of the left hand (minor).  Thereafter, after receiving the aforementioned VA treatment records, the agency of original jurisdiction (AOJ) should review the newly received records and conduct any additionally indicated development, to include affording the Veteran any VA examinations deemed necessary for the adjudication of his claims. 

The Board further observes that the Veteran is currently in receipt of the maximum schedular ratings for his service-connected impairment of extension, 3rd finger with nonunion of metacarpal, secondary to accidental gunshot wound of the left hand (minor).  Therefore, upon readjudication, the AOJ should also consider whether extra-schedular evaluations are warranted for such service-connected disability.  In this regard, an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain outstanding VA outpatient treatment records regarding the left hand, right foot, and scars, from the Jessie Brown VA Medical Center (also known as Westside Medical Center) and from the Crown Point VA outpatient clinic, for the period from October 2009 to October 2010, as well as from April 2011 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After receiving the aforementioned VA treatment records, the AOJ should review the newly received records and conduct any additionally indicated development, to include affording the Veteran any VA examinations deemed necessary for the adjudication of his claims. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In readjudicating the Veteran's claim of entitlement to a rating in excess of 50 percent for impairment of extension, 3rd finger with nonunion of metacarpal, secondary to accidental gunshot wound of the left hand (minor), consideration should be given as to whether the Veteran is entitled to an extra-schedular rating.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



